DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3-12, and 14-20 are currently pending. Claims 1, 12, and 20 have been currently amended. Claims 2 and 13 were previously cancelled. This action is in response to a Non-final rejection submitted to the Applicant on 01/25/2021.

Response to Arguments
Regarding claims rejections under 35 U.S.C. § 112(a)
In response to the previous Non-final office action submitted on 01/25/2021, the Applicant alleges, 

“…that independent claim 1 reciting, “storing, by the server, standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory” has been amended to “storing, by the server, standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory,” in order to comply with the enablement requirement. “ [see Applicant’s Remarks, page 1, lines 19-21]

Reviewing claim 1, it is respectfully submitted that the Applicant’s remarks here are in error. Claim 1, previously recited, “…assigning, by the server, standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory…” which was amended to recite, “storing, by the server, standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory…” changing the limitation of “assigning” by the server to “storing” by the server.  In the previous Non-Final office action it was asserted from the specification that there was no description that the server assigns standard amounts for identified damages to items of the rental property but the amounts are stored on a list in a database the server uses form its memory [see Office Action, page 3, quoting Applicant’s Specification, ¶0014].
It is acknowledged that the Applicant has rewritten the claim(s) so as to overcome the previous 35 U.S.C. 112(a) rejection. However, the broadest reasonable interpretation of the amended claims have limitations reciting intended use, functional, non-functional as well as other issues being provided below that do not serve to differentiate the amended claims from the prior art or render the claims patent eligible under 35 U.S.C. 112(a).
Regarding claim rejections under 35 U.S.C.  § 112(b)
The Applicant asserts, 
“… independent claim 1 is directed to a server implemented method of determining a deposit refund by comparing a first document of a rental property with a second document of the same rental property to identify the damages to items of the rental property, based on a timestamp, date-stamp, and geotag information related to same items of the rental property and storing standard amounts for identified damages to items of the rental property. The above mentioned process elements get executed individually or in combination with an image capture device, a general purpose computer, a server computer, or a database computer. In addition, the server computer is configured and/or optimized to execute a web server such as a Microsoft IIS Server, or Apache Server and a database software program and a software for processing information for determining the property condition. Further, the first document which shows a condition of the rental property upon commencement and the second document which shows a condition of the rental property upon termination of the rental period is captured by an image capturing device and embedded with timestamp, date-stamp, and geotag information. Thus, the geotag information which includes location coordinates, captured by a Global Positioning System (GPS) receiver of the image capturing device, enable verification of the authenticity of first and second documents and the standard amounts stored for identified damages to the items facilitates the ability to determine the deposit refund associated with the rental property.”

and contends, “that inclusion of features, as explained above, in amended independent claim 1 satisfies the requirements of 35 USC § 112(b).”  The Examiner disagrees.  The broadest reasonable interpretation of the amended claims have limitations reciting intended use, functional, non-functional as well as other issues being provided below that do not serve to differentiate the amended claims from the prior art or render the claims patent eligible under 35 U.S.C. 112(b).

Regarding claim rejections under 35 U.S.C. § 101
The Applicant asserts, 
“…the claims are directed to a server-implemented method of determining a deposit refund for a renter associated with a rental property and calculating a deposit refund based on an initial deposit and standard amounts. Such a method includes collecting a first document and a second document, of same items of the rental property, embedded with timestamp, datestamp, and geotag information being collected by means of an image capturing device. Both the documents refer to different instances — upon commencement of the rental period and upon the termination of the rental period. The information embedded in the documents enables proper identification of the image relating to the rental property. The geotag information includes location coordinates, which in turn are captured by a GPS receiver of the image capturing device. Further, the comparison of the first document and the second document of the same items enables identifying damages to items of the rental property. Further, the identified damages to the items of the rental property are stored with the standard amounts. Further, the deposit refund is calculated based on an initial deposit and the standard amounts. Thus, such improved method results as an improvement in the field of computer technology, facilitating in better approach of determining a deposit refund for the renter.”

	The Examiner disagrees. The claims  describe, "a certain method of organizing human activity" inasmuch as comparing a set of images finding a match between corresponding images, identifying damages to items of a rental property, assigning a value associated with each of the images, calculating a refunded a mount based upon an initial deposit amount. These features are similar to collecting information, analyzing it and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v. Alstom 830 F.3d 1350,119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)
Moreover, the claims also recite elements of a computer and image capturing device. As previously mentioned in the office action dated 11/05/2020, the computer and image capturing device perform determining the deposit refunded to a renter associated with a rental property, based on damages to items of the rental property by using electronic images that are geotagged, time stamped and date stamped. Under the broadest reasonable interpretation the elements perform generic computer functions that are merely the application of the abstract idea within a conventional technological environment that are similar to classifying and storing digital images in an organized manner found abstract in TLI Communications LLC v. Av Automotive LLC 823 F,3d 607 118 U.S.P.Q. 2d 1744 (Fed. Cir. 2016) and generating rule based tasks for processing an insurance claim found to be abstract in Accenture Global Services, v. 728 F.3d 1336,108 U.S.P.Q.2d 1173 (Fed. Cir. 2013) as well as "electronic recordkeeping" [see Alice Corp., S. Ct. at 2359 (creating and maintain 'shadow accounts") and Ultramercial, 772 F.3d at 716 (updating an activity log)], "receiving processing and storing data"[see Alice Corp., 134 S. Ct at 2360. But see Example 4 (Al-4 global positioning system)] as well as automating metal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility]. Thus the 35 U.S.C. 101 is being similarly maintained below.














Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 1 recites,  “A server-implemented method of determining a deposit refund for a renter associated with a rental property, the method comprising: 
receiving and storing, by the server, a first document, the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period; 
receiving and storing, by the server, a second document, the second document comprising information showing a condition of the rental property recorded upon termination of the rental period, wherein the information of the first document and the second document, is captured by an image capturing device, and the first document and the second document are embedded with timestamp, date stamp, and geotag information, wherein the geotag information includes location coordinates captured by a Global Positioning System (GPS) receiver of the image capturing device; 
comparing, by the server, the first document to the second document for identifying damages to items of the rental property, based on the timestamp, the date stamp, and geotag information, wherein the information present in both the first document and the second document relate to same items of the rental property; 
storing, by the server, standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory; and 
calculating, by the server, the deposit refund based on an initial deposit amount and the standard amounts, wherein the rental property is a real property.”
Claim 7 recites,  “…further comprising comparing the first video to the second video for identifying damages to the items of the rental property.”
Claim 9 recites, “further comprising comparing the first checklist to the second checklist to determine damages to the items of the rental property.”

Claim 11 recites,  “further comprising comparing the first set of images to the second set of images for identifying damages to the items of the rental property.”
Claim 12 recites,  “A system for determining a deposit refund for a renter associated with a rental property, the system comprising: 
a memory storing a program; 
a processor in communication with the memory, wherein the processor is directed by the program to:
receive and store a first document, the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period; 
receive and store a second document, the second document comprising information showing a condition of the rental property recorded upon termination of the rental period, wherein the information of the first document and the second document, is captured by an image capturing device, and the first document and the second document are embedded with timestamp, date stamp, and geotag information, wherein the geotag information includes location coordinates captured by a Global Positioning System (GPS) receiver of the image capturing device; 
compare the first document to the second document for identifying damages to items of the rental property, based on the timestamp, the date stamp, and geotag information, wherein the information present in both the first document and the second document relate to same items of the rental property; 
for identified damages to items of the rental property, wherein the standard amounts are stored in a memory; and 
calculate the deposit refund based on an initial deposit amount and the standard amounts, wherein the rental property is a real property.”

Claim 16 recites, “ further comprising comparing the first video to the second video for identifying damages to the items of the rental property.”

Claim 20 recites, “A non-transient computer-readable medium storing computer-readable instructions that direct a processor to: receive and store a first document, the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period; 
receive and store a second document, the second document comprising information showing a condition of the rental property recorded upon termination of the rental period, wherein the information of the first document and the second document, is captured by an image capturing device, and the first document and the second document are embedded with timestamp, date stamp, and geotag information, wherein the geotag information includes location coordinates captured by a Global Positioning System (GPS) receiver of the image capturing device; compare the first document to the second document for identifying damages to items of the rental property, based on the timestamp, the date stamp, and geotag information, wherein the information present in both the first document and the second document relate to same items of the rental property; 
 store standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory; and calculate the deposit refund based on an initial deposit amount and the standard amounts, wherein the rental property is a real property.”


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited

Claim 1 recites, “…the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period; receiving and storing, by the server, a second document, the second document comprising information showing a condition of the rental property recorded upon termination of the rental period, wherein the information of the first document and the second document, is captured by an image capturing device, and the first document and the second document are embedded with timestamp, date stamp, and geotag information…..identifying damages to items of the rental property, based on the timestamp, the date stamp, and geotag information, wherein the information present in both the first document and the second document relate to same items of the rental property;  storing…standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored in a memory; and calculating, by the server, the deposit refund 

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claim 1 recites, “…the first document comprising information showing a condition of the rental property…the second document comprising information showing a condition of the rental property recorded upon termination of the rental period…”
Claim 6 recites, “wherein the first document includes a first video of the rental property and the second document includes a second video of the rental property…”
Claim 8 recites, “….the first document includes a first checklist indicating the condition of the rental property, and the second document includes a second checklist indicating the condition of the rental property…”
Claim 10 recites, “….the first document includes a first set of images of the rental property and the second document includes a second set of images of the rental property.”
	Claim 12 recites, “…the first document comprising information showing a condition of the rental 
property…the second document comprising information showing a condition of the rental property…”  
	Claim 15 recites, “…the first document includes a first video of the rental property and the second document includes a second video of the rental property…”
	Claim 17 recites, “…the first document includes a first checklist indicating the condition of the rental property, and the second document includes a second checklist indicating the condition of the rental property.”
	Claim 20 recites, “A non-transient computer-readable medium storing computer-readable instructions that direct a processor to: receive and store a first document, the first document comprising information showing a condition of the rental property….store a second document, the second document comprising information showing a condition of the rental property…”




“where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12 and 14-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “determining a deposit refund for a renter associated with a rental property”.
Claim 1 is directed to the abstract idea of “determining a deposit refund for a renter associated with a rental property” which is grouped under “organizing human activity… fundamental economic practice,” (wherein as reasoned before in the previous office action dated 11/05/2020  comparing images and calculating the deposit refund based upon damage assessed from the difference of the images can be performed mentally [see office action dated 11/05/2020, page 5, Under Step 2A ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites,
“receiving and storing…a first document, the first document comprising information showing a condition of the rental… 
…receiving and storing… a second document, the second document comprising information showing a condition of the rental property …wherein the information of the first document and the second document, is captured …; comparing…, the first document to the second document for identifying damages to items of the rental property…wherein the information present in both the first document and the second document relate to same items of the rental property; storing…. standard amounts for identified damages to items of the rental property, wherein the standard amounts are stored…; and calculating, … the deposit refund based on an initial deposit amount and the standard amounts, wherein the rental property is a real property.”


This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server,” “image capturing device,” “GPS,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to implement the acts of determining a deposit refund for a renter associated with a rental property.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining a deposit refund for a renter associated with a rental property, that would be performed manually by a human analog (e.g., via an insurance claim auditor, landlord and/or actuary), using computer technology (e.g. the server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, Claim 1 is not patent eligible.
Independent Claim 12 (system) and Claim 20 (computer-readable medium) are recited for similar reasons as cited above in Claim 1. 









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
MPEP 2161.01 I
Claim 1 recites,  “determining deposit refund…the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period… the second document comprising information showing a condition of the rental property recorded upon termination of the rental period… wherein the information of the first document and the second document, is captured by an image capturing device… comparing, … the first document to the second document for identifying damages to items of the rental property…identifying damages to items of the rental property”
Claims 7, 11, 12, 15 and 20 are rejected having similar issues to claim 1.

	According to the specification,  
[0013] FIG. 2. depicts a process for determining the remaining deposit using document information. The process may be performed, for example, by the system of FIG. 1. For example, the process elements in FIG. 2 may be executed individually or in combination with an image capture device 20, general purpose computer 20, server computer 26, or database computer 28. In other words, any of the process elements in FIG. 2. may be executed on any of the elements in FIG. 1. individually or in combination. In block 210, a move-in occurs at a rental property. For example a rentee rents an apartment and moves in or executes a lease or rental agreement on a certain date. In alternate embodiments, this could also indicate a move-in date for a mortgaged  property (ie. house, store, etc.), a rental date for personal property, such as the date a rentee rents a power tool, or the commencement of a lease. In some embodiments a move-in may also indicate that an account is created for the user and initial information about the user is entered and stored into a memory by the process. For example, information such as the original security deposit amount, the user name and address information and any other information that may be helpful in identifying the user. Block 210 is an optional block and may not be included in all embodiments where the presently described system and method are used. In block 220, a rental inspection is performed by the user or rentee. For example the user/rentee may fill out a check list indicating the condition of each of the items rented. For example, in the real property rental example, the user/rentee may indicate stove [not working], refrigerator [OK], carpet stains master bedroom [yes]. These responses may be checked off on a sheet of paper or they may be entered via a web page delivered by server 26 to general computer 22. 220 may include determining which conditions will need to be documented. A rental inspection may be performed twice once upon the start of a rental agreement and once upon terminating or ending a rental agreement. We can refer to the information gathered upon move-in as a first document and we can refer to the information gathered upon termination of a rental agreement as a second document. Later in block 250 the first document and the second document will be compared. Block 230, the documentation from block 220 is received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website. In alternate embodiments, electronically formatted documents such as word documents, adobe PDF documents, CSV documents, text documents, or responses to an electronic questionnaire delivered by a website hosted on server 26 may be received by a memory residing on server 26 or database 28. Block 240, the documentation received from block 220 is time stamp with the date  and time that the documentation is received into memory. In block 240, a query is posed as to whether there has been a significant lapse of time from the last time the process received documents from this particular user/rentee. If there has not been a significant lapse of time then the process may jump back to block 230 where the process may receive more documentation such as a second documentation. Usually a significant lapse of time for a rental property will be at least three month, but any period of time may be used based on the specific circumstances. Block 240 is an optional block because the process could be set up to automatically compare documents or the document comparison may be invoked manually. If there has been a significant lapse of time, then block 250 is reached which may mark the end of a rental period. Any documentation that was previously received can be compared by the process and the results returned to the user. For example, the first document and the second document may be compared. Additionally, the results of the comparison could be sent to a landlord, rentee, title company, attorney or interested third party or any combination of the above via an email, electronic alert or snail mail. In some embodiments, document comparison comprises comparing responses to a check list. For example, if the process receives a rental property checklist the day a tenant/rentee/user moves into a property and then receives the same rental property checklist from the property manager upon the end of the rental period then the process will compare the responses for each item. Specifically, if the tenant/rentee/user indicates in the rental property check list, on the move in date, that the refrigerator is OK on the check list then the process will compare the status of the refrigerator for the document that was received by the process at the end of the rental period from the rental property manager. If the property manager indicates the refrigerator as broken [human identifies the damages, not the server] then the compare process will flag this difference and store this difference in a memory. In alternative embodiments many documents may be stored in server 26 or database. 
[0014] FIG. 3. depicts a process for determining the remaining deposit using image information. The process may be performed, for example, by the system of FIG. 1. For example, the process elements in FIG. 3 may be executed individually or in combination with an image capture device 20, general purpose computer 20, server computer 26, or database computer 28. In otherwords, any of the process elements in FIG. 3. may be executed on any of the elements in FIG. 1. individually or in combination. Block 310, is similar to block 210 and will not be discussed again. In block 320 a rental inspection is performed. In some embodiments, a user/rentee may perform a rental inspection by using an image capture device 20 to capture images of a premise in the embodiment of a real estate property rental. A rental inspection may be performed twice once upon move-in called a first image or first set of images and then later upon termination or end of a rental agreement called a second image or second set of images. In block 330, the images captured from block 320 are received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website. In some  
embodiment's geotagging, time and date information may be included with the image stored into a memory. In block 340 the images are geotagged, time and date stamped if this information is not included with the captured and stored images. In some embodiments the geotagging process comprises using software such as the OziPhotoTool which can be found at the website of oziphototool. In other embodiments the geotagging process may be embedded into an image capture device 20. The time and date stamping process usually occurs within an image capture device 20 but may also be performed by software executable separate from the image capture device 20. In block 350, the images are compared. In some embodiments, this is performed digitally using a pixel scanner. It can also be performed using an optical sensor or any other techniques known in the art. In other embodiments, the image comparison may be performed by software known as Compare Suite by AKS-LABS, which can be found at the website of compare suite. Once the images are compared, they are sorted so that a person may compare the sorted images. Each of the sorted images is compared to each other to determine its before and after images. For example, in a real property rental the user will capture images upon move-in a first image or set of images then these images will be compared to images of the same items upon termination of the lease a second image or set of images. If the differences between the images are significant then these differences are flagged this may be a manual process. In alternative embodiments, the previous captured images may be stored in server 26 or database 28 and used to form a baseline to be used in the comparison. In Block 360, the appropriate deposit can be calculated and returned to the user. In some embodiments, each item in a rental property image list may be stored in a database such as the database in 28. Additionally, standard amounts for damage to each item may also be stored in database 28. For example, one item may be a refrigerator. If a difference is flagged for the refrigerator, in block 350 then a standard sum of 9 money such as $100.00 may be automatically deducted from the security deposit. For example the deposit refund is determined by subtracting $100.00 from the original security deposit that was paid by the tenant/rentee/user. In this example block 360 may also automatically pay the remaining deposit refund via an electronic payment service such as PayPal or check may be made out to the tenant/rentee/user for the remaining deposit amount and sent via snail mail.

The claim lacks algorithm. For example, the specification lacks written description  as it does not sufficiently  define “determining a deposit refund” except by automatically subtracting a standard sum for damages from the original security deposit without describing how an item has been “flagged” by the server to determine the standard amount  of the deposit refund. Thus, it is not clear how server flags the item or the server determines whether to flag the item so as to determine a deposit refund.
“identifying damages” by “the server-implemented method” describing how the function is performed by the server or the result achieved outside of a manual process (i.e., wherein the differences are “flagged”).
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claims
IPXL v. Amazon.com

Claim 12 recites, “A system for determining a deposit refund for a renter associated with a rental property, the system comprising: 
a memory storing a program;
 a processor in communication with the memory, wherein the processor is directed by the program to: 
receive and store a first document, the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period; 
receive and store a second document, the second document comprising information showing a condition of the rental property recorded upon termination of the rental period,
 wherein the information of the first document and the second document, is captured by an image capturing device, and the first document and the second document are embedded with timestamp, [[and ]]date stamp, and geotag information, 
wherein the geotag information includes location coordinates captured by a Global Positioning System (GPS) receiver of the image capturing device; 
compare the first document to the second document for identifying damages to items of the rental property, based on the timestamp, [[and ]]the date stamp, and the geotag information, 
wherein the information present in both the first document and the second document relate to same views items of the rental property; and 

Claims 14-19 are rejected for similar reasons and also being dependent on claim 12.
Claim 20 is rejected for similar reasons.




















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692